Citation Nr: 0206997	
Decision Date: 06/27/02    Archive Date: 07/03/02

DOCKET NO.  95-07 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for allergies and rhinitis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

The veteran had active service from November 1986 to February 
1994.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (the RO) which denied service connection for 
allergies and rhinitis.

In March 1997, the Board remanded this issue for further 
evidentiary development.  After the requested development was 
accomplished, the RO issued a supplemental statement of the 
case (SSOC) which continued the previous denial.  In January 
1999, the Board again remanded this issue for additional 
evidentiary development, and in August 2000, the RO issued an 
SSOC, also continuing the denial of the veteran's claim.


FINDINGS OF FACT

1.  The veteran's allergies and rhinitis existed prior to 
service.

2.  Competent medical evidence does not reveal that the 
veteran's allergies and rhinitis increased in severity during 
service.


CONCLUSION OF LAW

Allergies and rhinitis were not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 
1153 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
allergies and rhinitis.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters  and then address the issue on 
appeal.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf.  38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue of entitlement to service 
connection for allergies and rhinitis has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The veteran was notified of the relevant law and regulations, 
and of the types of evidence that could be submitted by him 
in support of his claim, by correspondence from the RO 
following the Board's March 1997 and January 1999 remands, by 
the June 1994 rating decision, the January 1995 statement of 
the case (SOC), and by the March 1995, June 1998, and August 
2000 SSOCs.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.
In particular, The RO obtained the veteran's service medical 
records, and in response to the Board's March 1997 and 
January 1999 remands, the veteran underwent VA examinations 
in July 1997 and January 2000, the results of which are 
reported below.  The veteran identified records from a 
private physician in October 1994, and the RO requested and 
obtained these records.  There is no indication that there 
exists any evidence which has a bearing on this case which 
has not been obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent Law and Regulations 

Service connection - in general 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 
C.F.R. § 3.303 (2001).

Presumption of soundness/aggravation

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 1991); 38 
C.F.R. § 3.304(b) (2001); Paulson v. Brown, 7 Vet. App. 466, 
470 (1998); Crowe v. Brown, 7 Vet. App. 238, 245 (1995); 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

In making a determination as to whether clear and 
unmistakable evidence exists in order to rebut the statutory 
presumption of soundness, the Board must consider all 
medically accepted evidence bearing on whether the veteran 
was suffering from the disorder in question prior to 
induction and should give weight to particular evidence based 
on accepted medical standards and medical knowledge regarding 
the known characteristics of particular disorders, as 
directed in 38 C.F.R. § 3.304(b)(2).  See Harris v. West, 203 
F.3d 1347, 1350 (Fed. Cir. 2000).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2001).

Aggravation for purposes of entitlement to VA compensation 
benefits requires more than that a pre-existing disorder 
become intermittently symptomatic during service; rather, 
there must be permanent advancement of the underlying 
pathology. Temporary or intermittent flare-ups during service 
of a pre-existing disorder are not considered aggravation of 
the disorder unless the underlying condition, as contrasted 
to the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); Verdon v. Brown, 8 Vet. App. 529, 536-7 
(1996). 

Factual Background 

Service medical records show no pertinent findings on the 
veteran's entrance examination.  On the accompanying report 
of medical history dated in April 1986, the veteran indicated 
that he "didn't know" if he had a history of hay fever.  He 
reported that his eyes watered in the fall, but that he took 
no medications.  In May 1987, the veteran reported a rash and 
hay fever, due to exposure to freshly mowed grass.  In May 
1991, the veteran complained of a running nose, tearing eyes, 
coughing, weakness, and trouble breathing, exacerbated by 
cutting weeds.  The diagnosis was hay fever.  On his November 
1993 report of medical history, the veteran indicated that he 
suffered from hay fever "in Indiana and at home in Kansas."  
There were no pertinent findings on the separation 
examination.

The RO received the veteran's claim for service connection 
for chronic allergies in February 1994.  In a June 1994 
rating decision, the RO denied the veteran's claim.  The 
veteran disagreed with the June 1994 rating decision and 
initiated this appeal.  The appeal was perfected with the 
timely filing of the veteran's substantive appeal (VA Form 9) 
in March 1995.

Private treatment records dated October 1994 show that the 
veteran had complaints related to allergies; allergic 
rhinitis was diagnosed, and medication was prescribed.  

In March 1997, the Board remanded this issue for further 
development.
The report of a July 1997 VA examination shows no history of 
childhood asthma, but a history of hay fever.  The veteran 
was unsure whether his hay fever existed prior to enlistment; 
however, he thought he may have had symptoms as a child.  
Findings were negative for obstructive airway disease or 
hyperactive airways.  The diagnosis was chronic rhinitis with 
possible reactive airway disease, but no evidence of asthma.

A July 1997 outpatient treatment report shows complaints of 
shortness of breath, nasal congestion, watery eyes, and 
nocturnal wheezing.  The assessment was hay fever.


In January 1999, the Board again remanded this case, large 
measure so that the veteran could be examined by a 
specialist, who was to render an opinion concerning whether 
the veteran's claimed disabilities existed before his 
military service and, if so, whether they became chronically 
worse due to service.  In response, the veteran was examined 
at a VA facility in January 2000.

The report of the January 2000 VA examination shows a history 
related by the veteran of allergies and acute rhinitis at age 
13, noted while bailing hay.  The veteran stated that during 
summertime farm activities, he would suffer shortness of 
breath, nasal congestion and watery eyes.  These symptoms 
were also noted at the time of the examination.  The veteran 
was diagnosed with allergic rhinitis with onset prior to 
service, at age 13.  The examiner stated her opinion that the 
course of the disease was natural, affected by allergens in 
the natural environment, primarily dust, grass and cat 
dander, and there was no evidence of exposure to any unusual 
allergens.  She found that the veteran's episodes, which 
occurred in the summer, corresponded to the presence of weed 
pollens.  She stated that the veteran's exposure due to being 
in the military was no different than he would have suffered 
in a civilian environment.  A handwritten notation in the 
report, signed by the examiner, states that the veteran's 
allergies were in existence prior to military service.

Analysis 

The Board has reviewed the evidence of record, as summarized 
in pertinent part above.  For reasons which will be expressed 
in greater detail below, the Board finds that the presumption 
of sound condition at enlistment applies in this case, but 
has been overcome.  It is the conclusion of the Board that 
the veteran's allergies and rhinitis existed prior to 
service, and were not aggravated thereby.

The Board notes in passing that, although the veteran's 
representative included a statement of the law dealing with 
veterans who engaged in combat, 38 U.S.C.A. § 1154(b) (West 
1991), in his March 1997 brief, it appears to be presented in 
a general context of provisions regarding service connection.  
The Board does not find any associated argument or contention 
of the veteran that he in fact engaged in combat, nor does 
the Board find any evidence in the veteran's service records 
to reflect combat participation.

A review of the evidence shows that the veteran has a current 
disability, diagnosed in July 1997 as chronic rhinitis with 
possible reactive airway disease and in January 2000 as 
allergic rhinitis.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) [service connection may not be granted unless a current 
disability exists].   

38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304 (b) essentially 
provide that a veteran will be considered to have been in 
sound condition when examined for enlistment, except as to 
disorders noted at entrance into service, unless clear and 
unmistakable evidence exists to overcome the presumption.  By 
"clear and unmistakable" evidence is meant that which cannot 
be misinterpreted and misunderstood; it is that which is 
"undebatable."  Vanerson v. West, 12 Vet. App. 254 (1999).  
 
The veteran's enlistment examination report dated April 1986 
is silent as to the existence of or history of any disease of 
allergic etiology or associated complaints or symptoms.  
Although the veteran's report of medical history, completed 
by him at the time of the enlistment examination, shows his 
account of a history of seasonal watery eyes, which he 
thought might be indicative of hay fever, in the opinion of 
the Board this subjective report does not constitute a 
"notation" of such conditions, because, as a layperson, the 
veteran is not competent to provide an opinion requiring 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  

Although the veteran's report of medical history, taken at 
enlistment, does not constitute notation on the examination, 
it can be considered for purposes of rebutting the 
presumption of soundness.  For this purpose, all that is 
required is that the evidence, whatever it may be, must lead, 
clearly and unmistakably, to the conclusion that the injury 
or disease existed prior to service.  Harris, 203 F.3d at 
1349.  All of the evidence of record must therefore be 
considered.  See 38 U.S.C.A. § 7104(a).  The Board may look 
to contemporaneous evidence, or recorded history in the 
record, which provides a sufficient factual predicate to 
support a medical opinion, see Miller v. West, 11 Vet. App. 
345, 348 (1998), or a later medical opinion based upon 
statements made by the veteran about the pre-service history 
of his condition.  See Harris, supra.

In addition to the veteran's report of medical history at 
enlistment, showing symptoms the veteran thought were 
indicative of hay fever, the Board also notes that similarly, 
although the separation physical examination in February 1993 
was silent for symptoms consistent with allergies or 
rhinitis, the report of medical history at separation again 
shows a history of hay fever and a statement by the veteran 
that he suffered from hay fever at home from dust, pollen and 
freshly mowed grass.  Post service evidence shows a statement 
of the veteran that he may have had hay fever as a child, but 
was not sure.  

In order to resolve the matter of whether there was a pre-
existing disability, the Board remanded this case in January 
1999.  In January 2000, the VA examiner stated that the 
veteran's rhinitis had pre-military onset at age 13.  

The Board can find no medical opinion or other affirmative 
medical evidence which casts doubt on the idea that the 
veteran's allergies and rhinitis existed prior to service.  
It is notable that the veteran himself has supported pre-
service origin in his comments, stating in one instance that 
he had hay fever as a child, and in other instances, that he 
didn't know for sure whether he had hay fever prior to 
service, but describing symptoms such as shortness of breath, 
nasal congestion and watery eyes, associated with exposure to 
grass and bailing hay.

In weighing the evidence, the Board finds it of great 
significance that the veteran himself identified symptoms 
consistent with allergies on his enlistment.  The Board 
further notes that the January 2000 VA examiner reached her 
conclusion based on a careful review of the veteran's medical 
history, both as reported by the veteran and as reflected in 
his claims folder.  She pointed to specific clinical findings 
in support of her conclusions, and provided an adequate 
discussion, setting forth the reasons for them.  

Based on this medical opinion, the veteran's statements, and 
the absence of any affirmative evidence to the contrary, the 
Board finds it undebatable that the veteran's current 
allergies and rhinitis existed prior to his service.  
Therefore, clear and unmistakable evidence has been 
established, and the presumption of soundness at enlistment 
is rebutted.  

The next matter which must be considered by the Board is 
whether the veteran's allergies and rhinitis were aggravated 
due to his service.  After having carefully considered the 
matter, the Board finds that there is no support in the 
record for a finding that there was a permanent advancement 
of the underlying pathology of the veteran's arthritis and 
rhinitis during service.  In essence, the evidence is 
consistent with temporary or intermittent seasonal flare-ups 
of symptoms during service, as before and after service.  The 
Board notes that the service medical records show only 
occasional treatment for symptoms consistent with hay fever, 
and the condition was not noted at all on the separation 
examination.  Furthermore, the January 2000 VA examining 
physician determined that the symptoms associated with the 
veteran's allergies and rhinitis corresponded to the summer 
season, and were affected by allergens in the natural 
environment, such as weed pollen, dust, grass, and cat 
dander.  She further found that there was no evidence of 
unusual exposure during service, stating that his exposure 
was no different than he would have faced in a civilian 
environment, and she concluded that the veteran's allergies 
and rhinitis were not aggravated by his service, but followed 
a natural course.

The Board finds the opinion of the January 2000 VA examiner 
persuasive, for the reasons stated above, and especially in 
light of the absence of medical evidence to the contrary.  
When the January 2000 medical opinion is considered with the 
other evidence of record, including the veteran's statements 
in his reports of medical history, and lack of findings on 
his separation examination, the preponderance of the evidence 
is against a finding that the veteran's allergies and 
rhinitis were aggravated by service.  The Board is hard 
pressed to identify any evidence which suggests that the 
underlying condition became worse in, or due to, service.

In summary, the Board finds clear and unmistakable evidence 
to show that the veteran's allergies and rhinitis existed 
prior to service, and further finds that a preponderance of 
the evidence is against a showing that the pre-existing 
allergies and rhinitis were aggravated by active service.  
Since the weight of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  Thus, 
the Board concludes that service connection is not warranted 
for allergies and rhinitis.


ORDER

Service connection for allergies and rhinitis is denied.



		
 	Barry F. Bohan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

